DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2,6-9 and 38-51 are pending in the amendments filed 6 May 2020. Applicant’s election without traverse of Group I (claims 1-2 and 6-8) in the reply filed on July 18, 2022 is acknowledged.
Claims 9 and 38-51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim.
Claims 1-2 and 6-8 are examined.
Priority
This application is a national stage entry 371 of PCT/CN2017/109547 filed on November 6, 2017.  Claims 1-2 and 6-8 have an earliest effective filing date of November 6, 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 6, 2020; April 29, 2022; and July 18, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to for the following informalities: Line 2 of the claim should be corrected to read, “integrating an Alzheimer’s disease- (AD) related gene into human induced pluripotent stem cells (hiPSCs) … .” Appropriate correction is required.
Claims 2, 6 and 8 are objected to because of the following informalities:  these claims each contain abbreviations that are not spelled out at their first appearance within the claims (ex. APP, PS, PS1dE9, and hiPSC).  Appropriate correction is required.

				Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is indefinite wherein it recites “integrating” without active steps.  It is unclear what activities are encompassed by “integrating” – does this require the flippase from the yeast 2-μm plasmid or plasmid-based overexpression. Therefore, a person having ordinary skill would not be apprised as to the metes and bounds of infringement. 
	Additionally, Claim 1 is indefinite wherein it recites: “to induce increased beta-secretase and/or Abeta-42 peptides”.  First “increased” is a relative term for which there is no standard for ascertaining the requisite degree in either the claim itself or the specification.  Therefore, this relative term is indefinite within the claims.  Second, the “to induce increased …” merely recites an intended result/effect that does not impose any structural, material, or manipulative differences on the scope of the claim.  Here, though increased expression is implied there are no active steps whereby this effect is assessed, and it is unclear whether or not “increasing” is required for infringement.  MPEP 2173.05(g) states: “the use of functional language in a claim may fail ‘to provide a clear-cut indication of the scope of the subject matter embraced by the claim'  and thus be indefinite.” It further states: “Examiners should consider the following factors when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim” (emphasis added). Since the claims fail to meet all (3) criteria set forth in MPEP 2173.05(g), then Claims 1 is rejected.  This rejection affects the scope of all depending claims.
	Claim 2 is indefinite wherein it recites “PS gene”.  The gene that contributes to Alzheimer’s disease is Presenilin 1, which is abbreviated as PSEN1.  Therefore, the claim fails to clearly delineate the genes encompassed by the method.
	Similarly, Claim 6 is indefinite because it recites “PS1dE9 gene” which is not a recognized gene.  For purposes of applying art, this will be interpreted as a mutation in the human presenilin 1 gene.
	Claim 7 is indefinite for recitation of functional language wherein it states the gene is integrated “by a site-specific manner”.  It is unclear what active method steps/sites are required for this manner of integration, and because of this, it is unclear how the scope of this claim differs from that of the parent claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see MPEP 2163(II)(3)(a)(i)(A), reduction to drawings MPEP 2163(II)(3)(a)(i)(B), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus MPEP 2163(II)(3)(a)(i)(C). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Regarding Claim 1, the claim recites an “AD-related gene”. Claims 7 and 8 do not further limit said gene.  There is no evidence in the specification to support that the inventors had possession of the genus encompassed by the claims. The gene is only defined by its relationship to AD and the manner in which it was integrated into the cell (claims 7 and 8). With respect to AD genes, the specification teaches only three species: mutant APP, PS1dE9 and BACE1, but this is not a representative number of species within the genus because a person having ordinary skill in the art cannot at once envisage the genus as a whole from these three unrelated genes.  Nor does the specification provide adequate description of those genes that are characteristic of “AD-related genes” such that the genus as a whole is described such that possession has been demonstrated.
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, or representative number of species, the specification does not provide adequate written description of the claimed genus and Claims 1, 7 and 8 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) and under 102(a)(2) as being anticipated by US PGPub 20160074535, published March 17, 2016, and effectively filed on June 16, 2014. 
The prior art teaches methods for targeted engineering at the AAVS1 locus (paragraph [0023]) (instant claims 7 and 8).  The reference expressly recites the disease to be studied is Alzheimer’s (paragraph ([0114]), and states: “[0124] Examples of proteins associated with a secretase disorder may include PSENEN (presenilin enhancer 2 homolog (C. elegans) CTSB (cathepsin B), PSEN1 (presenilin 1) APP (amyloid beta (A4) precursor protein), APH1B (anterior pharynx defective 1 homolog B (C. elegans)) PSEN2 (presenilin 2 (Alzheimer disease BACE1 (beta-site APP-cleaving enzyme) for example.” This teaches the genes of instant claims 2 and 6, all of which are known Alzheimer’s disease associated genes (instant claim 1), as stated in the instant disclosure. The working examples of the prior art utilize “unmodified IMR90.4 induced pluripotent cells (hiPSCs) (see paragraph [0192]) which teaches the hiPSCs of instant claim 1. 
Therefore, the methods of the invention fail to distinguish over methods published prior to filing.

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. Oncotarget, 8:7900-13, published online 2 December 2016.
Claim interpretation:  Since the method steps for “integrating” AD-related genes into hiPSC is undefined by the claim, then the claim will be interpreted as reading broadly on any methods that result in hiPSCs comprising mutant APP or presenilin genes, which necessarily result in increased beta-secretase and/or Aβ42 peptides. 
 The Yang prior art teaches methods for generating induced pluripotent stem cells from the fibroblasts of patients with familial Alzheimer’s disease PSEN1 mutations. “The limited experimental access to AD-affected human brain tissue has severely impeded the elucidating of early molecular mechanisms underlying AD development. Generation of induced pluripotent stem cells (iPSCs) by over-expression of defined transcription factors in somatic cells, particularly in those from patients, presents an attractive and promising approach to model early stages of AD in vitro and to screen novel biomarkers as well as therapeutic medicines.  To date, several research groups have independently reported that AD patient-specific iPSC-derived neurons and glia recapitulate multiple features of AD pathological events, offering experimental evidence of utilizing patient-specific iPSCs to model AD and reevaluate the current hypothesis of AD pathogenesis [15-22]. Their findings also suggest that iPSCs from large numbers of AD patients are needed for the understanding of AD etiology comprehensively due to the heterogeneity of familial and sporadic AD” (Introduction, fourth paragraph, citations removed).  The methods of Yang result in over-expression of mutated PSEN1, specifically, PSEN1 with a mutation of A246E (“PSEN1-A246E” of the reference at section titled ‘Over-expression of mutated PSEN1 in N-iPSCs results in premature neuronal differentiation’).  The authors also state, “We found that the level of secreted Aβ42 was significantly higher” (section titled, ‘Typical AD pathological changes and degenerating neurons are found during neuronal differentiation of AD-NPCs’).
Thus, the methods of Yang comprise “integrating” (instant claim 1) the patients’ familial PSEN1 mutations (instant claims 2 and 6) into hiPSCs (claim 1), and this results in over-expression as required by instant claim 2, and increased secreted Aβ42 peptides, as required by instant claim 1. 
Thus, the invention fails to distinguish over the methods of the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. Oncotarget, 8:7900-13, published online 2 December 2016, as applied to claims 1-2 and 6 above, and further in view of System Biosciences manual: “AAVS1 Safe Harbor Targeting System” (2015).
Yang teaches the method of instant claims 1-2 and 6 as outlined in the rejection above.
The Yang et al. prior art reference is silent with respect to the elements of “site-specific manner” of integrating (instant claim 7) and the AAVS1 site of claim 8, in particular.  
The System Biosciences manual remedies this deficiency by disclosing a commercially available AAVS1 Safe Harbor Targeting System.  The manual states, “A crucial application of CRISPR-Cas9 technology has been targeted genome engineering of human pluripotent cells such as hESCs and iPSCs, as these cells have the capacity for many broad-based applications in studying human disease” (pg. 3, bullet B). It states, “Delivering consistent, robust transgene expression, the AAVS1 safe harbor site is a preferred target for gene knock-ins” (bullet C).  The kit provides tools and vectors “that simplify knock-in of any gene while minimizing off-target effects.”
It would have been obvious to a person at the time of the effective filing date of the application to use the AAVS1 manual, and accompanying commercially available kits, to engineer human induced pluripotent cells comprising the familial AD PSEN1 mutation as disclosed by Yang.  Motivation to do so is explicit – engineered cells provide broad-based applications for studying uniquely human diseases like Alzheimer’s disease.  Yang teach that patient derived iPSCs demonstrate hallmarks of AD compared to wild-type hiPSCs derived from non-AD patients, but engineering these cells from a single source of non-patient-derived cells allows the mechanisms of disease to be studied across a genetically uniform background. The System Biosciences manual and kits provide a “consistent, robust” means that “ simplify knock-in of any gene while minimizing off-target effects.”
Thus, the invention is prima facie obvious in view of the combined teachings of the prior art.
 Conclusion
No claim is allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057. The examiner can normally be reached M-F 7:30-5 (EST) & Sat. A.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY N MACFARLANE/Examiner, Art Unit 1649